Citation Nr: 0023637	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a perineal decubitus ulcer, claimed to 
have resulted from VA hospitalization or medical or surgical 
treatment.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a urethrectomy, claimed to have 
resulted from VA hospitalization or medical or surgical 
treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from August 1976 to November 
1977.

In 1981, he sustained multiple gunshot wounds, one of which 
resulted in paraplegia from the level of the tenth thoracic 
vertebra.

In November 1990, the veteran claimed benefits for a right 
leg fracture under the provisions of 38 U.S.C.A. § 351.  That 
claim was denied by a September 1991 rating decision.  In a 
January 1992 memorandum, his representative requested that 
the 1990 claim be reconsidered in light of a recent judicial 
precedent.  He also said he had enclosed a statement from the 
veteran outlining a new claim under the provisions of section 
351 (since redesignated as section 1151).  The file does not 
include such a statement, so it is not entirely clear that 
that claim has been addressed, but a June 1992 letter advised 
the veteran that adjudication of the claim would have to 
await the resolution of pending relevant litigation.

In a statement received in February 1995, the veteran claimed 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
perineal decubitus ulcers, claimed to have resulted from VA 
hospitalization or medical or surgical treatment, and for a 
urethrectomy performed in a VA medical facility.  An August 
1996 rating decision awarded section 1151 benefits for 
residuals of a fracture of the right iliac crest, apparently 
in response to the January 1992 request for reconsideration 
of the 1990 claim, and deferred decisions on three other 
section 1151 claims, including the two filed in February 
1995.  A September 1996 rating decision awarded section 1151 
benefits for an ileal conduit and colostomy, apparently 
pursuant to the claim submitted with the January 1992 
memorandum from the veteran's representative, and again 
deferred decisions on the two claims filed in February 1995.  
The present appeal comes to the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Newark, New 
Jersey, Regional Office (RO) that denied the February 1995 
claims.



In his February 1999 Substantive Appeal, VA Form 9, the 
veteran requested a Travel Board hearing.  However, in 
September correspondence, he withdrew that request.

In a March 2000 statement, his representative contended that 
the veteran was entitled to special monthly compensation.  
That is not a matter here on appeal, and it is referred to 
the RO for appropriate action.  The representative also 
contended that the veteran was entitled to an evaluation for 
the ileal conduit procedure separate from the evaluation for 
the colostomy.  That also is not a matter on appeal and it, 
too, is referred to the RO.


REMAND

In January 1981, as indicated above, the veteran sustained 
multiple gunshot wounds resulting in paraplegia from T10.  A 
May 1981 discharge summary from the Kessler Institute for 
Rehabilitation noted that the veteran was admitted the month 
before.  There was a decubitus ulcer on the sacrum and one 
developed on each heel.  He had been catheterized, and was to 
continue catheterizing himself four times each day, and a 
cystogram showed trabeculation of the bladder wall indicative 
of chronic cystitis, but a urethrogram showed no dilation of 
the urethra and no formation of any sinus tracts.  Discharge 
diagnoses included:  posttraumatic paraplegia, functional 
level L1; status post reexpansion of right lung and drainage 
of right pneumothorax; status post laceration of liver; 
status post traumatic amputation of distal right fourth 
finger; status post bullet wound to right thumb; heterotopic 
ossification of both hips; and decubiti on both heels and on 
the sacrum.

VA medical evidence of record includes a December 1981 
discharge summary from the East Orange VA Medical Center 
(VAMC).  The veteran was admitted the month before, after 
presenting to the emergency room with gross hematuria.  A 
urinary tract infection was diagnosed.  An intravenous 
pyelogram showed normal upper tracts but a trabeculated 
bladder, and cystoscopy showed an inflamed bladder containing 
two or three small stones.  In addition, he had decubitus 
ulcers on both hips.  Intravenous antibiotics and continuous 
bladder irrigation were started.  He was discharged after the 
stones were flushed and the infection cleared.  Diagnoses 
were cystitis and decubiti on both hips.

The veteran was admitted to the Castle Point VAMC in May 1989 
for treatment of decubitus ulcers, though the details of that 
treatment and the date of discharge do not appear to be of 
record.  He was apparently readmitted to the East Orange 
VAMC, though the date of admission and the reason therefor do 
not appear of record, and was transferred to Castle Point in 
May 1990.  At Castle Point, he was again treated for 
decubitus ulcers and, during that hospitalization, he 
sustained a fracture of the right leg when he fell from his 
bed.  In July, there was scrotal swelling, and a penoscrotal 
fistula with purulent discharge was noted.  He was discharged 
from Castle Point in December.

The veteran was admitted to the Manchester VAMC in February 
1991, with a urinary tract infection.  In April, he told the 
nursing staff that he had a urethral fistula which 
occasionally opened and drained, and that it had just 
recurred.  He was discharged in April, and the diagnoses 
included paraplegia, neurogenic bowel and bladder, urinary 
tract infection, diverticulum of the urethra, hypospadias, 
and decubitus ulcers in the "perianal" area and on both 
hips.

Later, the veteran was admitted to East Orange in May 1991, 
with rapidly progressing anemia, candidiasis growing in the 
esophagus, and grade-IV decubitus ulcers in the gluteal and 
"perineal" areas.  Due to the severity of the ulcers, a 
percutaneous suprapubic cystotomy was attempted but failed.  
During that procedure, the sigmoid colon was punctured, and a 
colostomy was performed.  He was discharged in December and 
diagnoses included paraplegia, neurogenic bowel and bladder, 
chronic decubitus ulcers on both ischial tuberosities, and 
chronic osteomyelitis due to the hip ulcers.



The veteran underwent inpatient drug treatment from June to 
September 1992 at the Long Beach VAMC, and records of that 
treatment are in the file.  Historical records in the file, 
if not medical records, indicate that he was hospitalized at 
the VAMC in East Orange from November 1992 to January 1993, 
then transferred to the Bronx VAMC until March 1993, then 
returned to East Orange until December 1993, and then 
transferred to the Bronx.

In April 1994, while hospitalized at the Bronx VAMC, the 
veteran underwent an ileal conduit and revision of colostomy.  
During an ileal conduit, the ureters are surgically 
anastomosed to one end of a detached segment of the ileum 
while the other end of the segment is made to form a stoma on 
the abdominal wall.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 366 
(28th ed. 1994).  The September 1996 rating decision awarded 
section 1151 benefits for "ileo conduit and colostomy due to 
perforation of the sigmoid colon."  However, there is no 
medical evidence of record that relates the two procedures.  
The colostomy was performed in 1991 after perforation of the 
sigmoid colon, and the ileal conduit was performed in 1994 
apparently to alleviate a sanitation problem caused by the 
persistent and recurrent urethral fistula.  Some of the 
records for this period of hospitalization, e.g., the 
discharge summary and operation reports, have not been 
associated with the claims file.

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claims herein were filed before October 1997, they 
must be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.  

A painstaking examination of the medical records in this file 
reveals that they have been assembled in a random and 
haphazard manner that frustrates review.  They are not 
consistently in chronological order, some are upside down, 
many are simply loose in the folder and secured only by 
rubber bands, and many are missing.  Though the January 1995 
operation report relative to the urethrectomy is in the file, 
there are no other records showing the veteran's condition or 
other circumstances that led to the January 1995 
urethrectomy.  In addition, the records that are in the file 
refer to "perianal" ulcers, to "perineal" ulcers, to a 
"penoscrotal fistula," and, on a June 1995 VA discharge 
summary, to a "urethroperitoneal fistula."  Finally, 
although records in the file refer to a "perineal decubitus 
ulcer," and indeed one of the issues on appeal is section 
1151 benefits for just such an ulcer, it is not entirely 
clear how such an ulcer could form since decubitus ulcers 
usually form over bony prominences.  Perhaps the ulcer was 
one formed by purulent drainage from the urethral fistula, 
but medical evidence of record does not make that clear.

Before we can reach the merits of this case, all relevant 
records should be obtained and associated with the file.  The 
records should then be reviewed by a VA physician who could 
then prepare a report explaining the medical treatment the 
veteran has received, and the consequences thereof.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all of the veteran's VA 
hospital records generated since 1989, 
particularly those from 1994 and 1995, and 
assemble them in some rational manner.

2.  The claims file should be submitted to a VA 
physician, preferably one familiar with the 
veteran's case.  That physician must be accorded 
access to the veteran's claims file, to include a 
copy of this Remand.  The physician should examine 
the medical records and prepare a report 
explaining the veteran's condition when he began 
receiving VA treatment in 1989, the changes in his 
condition since 1989, the surgical procedures and 
other treatment he has undergone, the reasons 
therefor, and the results thereof.

3.  In view of the medical complexity of this 
case, the reviewing physician should be requested, 
with regard to the disabilities in issue in this 
appeal (i.e., perineal decubitus ulcer and 
urethrectomy), to render a medical opinion as to:

a.  whether either one constitutes additional 
disability resulting from (and not merely 
coincidental with) VA hospitalization or 
medical or surgical treatment;


b.  if so, whether either one represents a 
continuance or natural progress of the 
disease or injury for which the treatment or 
hospitalization was authorized, or reflects 
the necessary consequences (certain or 
intended results) of medical or surgical 
treatment properly administered with 
appropriate consent of the veteran; and 

c.  whether either disability was a 
consequence of the veteran's willful 
misconduct or failure to follow instructions.

4.  After the foregoing actions have been taken, 
the RO should review the file to ensure completion 
of the required development.  When the required 
development has been completed, and all evidence 
obtained has been associated with the file, the RO 
should review the claim.  If the decision remains 
adverse to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond thereto.


Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).

